Mr. Justice Hand, dissenting: I do not agree with the majority opinion in this case. Section 122 of the Practice act of 1907 provides that this court shall re-examine cases brought to it by appeal or writ of error from the Appellate Courts as to questions of law only, except as- otherwise provided in said act. There is, therefore, created an exception to said section. If we look to the other provisions of said act we find that section 119 provides for appeals from the Appellate Courts to this court in all appealable cases in which the justices of the Appellate Courts are divided in opinion upon the law or facts; and section 120, that in case of appeal and the justices of the Appellate Court are divided in opinion on the law or facts, in that case the judgment of the Appellate Court shall not be binding on this court as to the facts, but both the facts and the law shall stand for review in this court. From these provisions of the Practice act I think it clear that the legislature intended to provide that in all cases which may rightfully come to this court by appeal or writ of error through the Appellate Court, where there is a disagreement between the justices of the Appellate Court in opinion upon either the law or the facts, the facts shall remain open in this court the same as they were open in the Appellate Court, and that the general rule announced as governing provisos to statutes in the majority opinion does not apply to the last clause of said section 120, but that said clause falls within the exception to the general rule admitted to exist in that opinion. This being true, the provisions of the Practice act providing for a review of the facts by this court in cases coming to this court through the Appellate Court, when there is a division of opinion of the justices of that court, is not special legislation and obnoxious to the provisions of the constitution, as the last clause of section 120 applies to all cases' coming to this court from the Appellate Court where there is a division in opinion of the justices of that court. The majority opinion ignores entirely section 119 of the Practice act in reaching what I think is too narrow a construction of the last clause of section 120-of the Practice act, and does violence to its meaning when considered in connection with sections 119 and 122 of that act. In other words, my view is that the last clause of section 120 is not limited in its effect to that section. An act of the legislature should never be held unconstitutional unless it is clearly in violation of the provisions of the constitution. I am also of the opinion that the jury were not misled by the instruction referred to in the majority opinion, and for the giving of which the judgments of the Appellate and superior courts are reversed.